 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:17-mj-00056-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING; AND ORDER THEREON
14    ERDENE ALTANGEREL,
15                      Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for December
19
     17, 2019. To date, Defendant has complied with all the terms of unsupervised probation as
20
     ordered by this Court on October 3, 2018.
21
            .
22

23
            Dated: December 10, 2019                     /S/ Susan St. Vincent
24                                                       Susan St. Vincent
                                                         Legal Officer
25
                                                         Yosemite National Park
26
27

28
                                                     1
 1
                                           ORDER
 2
              Upon application of the United States, good cause having been shown therefor, I order
 3
     that the review hearing scheduled for December 17, 2019 in the above-referenced matter, United
 4   States v. Erdene, 6:17-mj-0056-JDP, be vacated.
 5

 6   IT IS SO ORDERED.

 7

 8   Dated:      December 11, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
